United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3436
                                   ___________

Arlo W. Remmen; Ashland Salvage,        *
Inc., a Nebraska Corporation,           *
                                        *
            Appellants,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
City of Ashland, Nebraska, et al.,      * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: April 29, 2010
                                Filed: May 4, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Arlo W. Remmen and Ashland Salvage, Inc., appeal the district court’s1
dismissal of their 42 U.S.C. § 1983 claims arising out of a longstanding land use and
zoning dispute over their operation of a junk and salvage yard in Ashland, Nebraska.
Reviewing the dismissal de novo, we conclude that appellants’ constitutional takings,


      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
due process, and equal protection claims were properly dismissed for the reasons
stated by the district court in its Memorandum and Order dated September 18, 2009.
We further conclude that the court did not abuse its discretion in denying appellants’
belated request for leave to amend. See In re 2007 Novastar Fin. Inc., Sec. Litig., 579
F.3d 878, 884-85 (8th Cir. 2009). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-
                                          2